Citation Nr: 1723853	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-09 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for lumbar strain in excess of 10 percent.

2.  Entitlement to a compensable initial disability rating for recurrent atopic dermatitis prior to December 16, 2013, and an extraschedular rating in excess of 60 percent on and after December 16, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1998 to October 2010.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the VA RO in Roanoke, Virginia, from which the appeal was certified.

In April 2015, the Board, in pertinent part, denied a rating in excess of 10 percent for lumbar strain, a compensable rating for recurrent atopic dermatitis prior to December 16, 2013, and referral for extraschedular consideration of atopic dermatitis from December 16, 2013.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) and in a September 2016 Memorandum Decision, the Court vacated the Board's denial of these three issues.  The appeal is once again before the Board.

The Board notes that the Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on the issue involving an increased rating for the recurrent atopic dermatitis in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


REMAND

As to the lumbar spine strain, the Court found that in denying a higher rating, the Board erred by relying on an inadequate December 2013 VA examination.  The Court observed that the examiner there did not test the Veteran's thoracolumbar spine on both active and passive motion and in weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, another examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to evaluate the current severity of the lumbar spine strain.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

2.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

